Citation Nr: 0420663	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for knee and shoulder 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin rash of the 
feet, hands and chest, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  He was ordered to active duty in support of Operation 
Desert Shield/Desert Storm.  He had additional prior and 
subsequent periods of reserve service, and an additional 
prior active service of 4 months and 6 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.

This case was the subject of a March 2004 hearing before the 
undersigned Veterans Law Judge.

In today's decision, the Board grants entitlement to service 
connection for headaches, to include as due to an undiagnosed 
illness.  The remaining issues on appeal are addressed in the 
REMAND appended to this decision.  These issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part. 






FINDINGS OF FACT

The evidence is in equipoise as to whether the veteran has 
headaches due to an undiagnosed illness beginning during or 
attributable to his period of service in the Persian Gulf.


CONCLUSION OF LAW

Service connection for headaches, as due to an undiagnosed 
illness, is warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim for service connection for 
headaches.  Therefore, no further notice or development is 
needed with respect to this issue.

Factual Background

The veteran served on active duty from November 1990 to June 
1991.  He served in the Persian Gulf from January 1991 to May 
1991.

At a December 1990 service physical examination, clinical 
evaluation of the head and musculoskeletal system was normal.  
An 8 inch midline scar at L4-5 was noted, indicated in 
earlier reserve duty documentation to correspond to a 
surgical fusion at L4-5 in 1987.

At an April 1991 Southwest Asia demobilization/redeployment 
medical evaluation, the veteran's complaints included both 
elbows being very sore and having a pulled muscle in the 
middle of his back.  He also indicated by a checked box that 
he had a "rash, skin infection, or sores."

At an April 1991 service physical examination, clinical 
evaluation of the head and spine was normal.  No pertinent 
diagnosis was recorded.  

At a November 1993 reserve service physical examination, no 
defect of the head or musculoskeletal system was noted.  

A November 1993 reserve duty history indicated the veteran 
complained of headaches.  A reviewing clinician wrote that 
these actually were pains in the upper neck that were now 
affecting work, and that the veteran was receiving 
chiropractic treatment.  

A VA record of a Persian Gulf Registry examination in July 
1994 reflects complaints of headaches.  According to an 
August 1994 letter summarizing the examination, the veteran 
gave a history of extreme headaches and occasional dizzy 
spells since returning from the Persian Gulf.  On physical 
examination, central nervous system testing was within normal 
limits.  A CT-scan of the head was normal.  

An August 1994 VA CT-scan of the head was normal.   

In an April 1997 reserve service medical certificate, it was 
indicated that the veteran had taken prescription medication 
for headaches.  

In February 1998 the veteran sought VA treatment for 
headaches.  The diagnosis was musculoskeletal tension 
headaches.  

A May 1998 history as interpreted by a reviewing clinician 
included headaches since service in the Persian Gulf, with 
the veteran taking antidepressants for the condition.  

A May 1998 reserve service examination indicated clinical 
evaluation of the head and musculoskeletal system to be 
normal.  A diagnosis of depressive reaction was noted.  

In an April 2001 treatment note from a private physician, 
primarily regarding diagnosis and treatment of a rash on the 
veteran's feet and legs, it was noted upon review of systems 
that the veteran stated he had headaches ever since returning 
from the Persian Gulf, but that they had lately become worse 
and were associated with almost feeling like he was in a 
dream world.  No treatment or diagnosis was rendered with 
respect to the headaches; only treatment of the feet and legs 
was rendered.

In an April 2002 written lay statement, a fellow serviceman 
wrote that he, the veteran and several other individuals 
started developing migraine headaches while serving in the 
Persian Gulf and that these headaches continued after 
returning to the United States and have continued to this 
day.  This fellow serviceman indicated that he had been 
diagnosed with Gulf War Illness and had been rated at 100 
percent, and that the veteran and many other veterans in 
their unit had experienced similar health problems.  He 
indicated he had been staying in touch with the veteran over 
the years.  A second fellow serviceman wrote in April 2002 to 
indicate that the veteran complained of headaches shortly 
after returning from the Persian Gulf.  

At an April 2003 VA psychiatric examination, the diagnosis 
was psychological factors affecting physical condition.  The 
examiner judged the history and reporting of symptoms by the 
veteran to be credible.  The diagnosis took into account that 
the veteran had headaches that most likely had a physical 
basis.  His headaches, however, were noted to be worsened by 
stress.  Thus there was a psychological component that was 
operative in the worsening of his headaches.  A the end of 
the report, the examiner specifically reiterated that the 
veteran had given a history of his headaches having begun 
during the Persian Gulf War and having become worse since 
then.

Upon an April 2003 VA examination, the veteran complained of 
headaches for about 12 years, beginning when he served in 
Operation Desert Storm.  At the examination, the veteran 
indicated his headaches had increased over the last 4 to 5 
years.  They were described as daily, mostly in the back of 
the head.  He indicated they would at times affect his vision 
and his interpretation of what goes on around him, to include 
three occasions of feeling like he was looking through a 
"flat screen" or having "out of body" experiences.  On 
physical examination, the veteran denied a stiff neck, sore 
neck, or thyroid trouble.  He indicated that even when his 
headache was bad he had good range of neck motion.  The 
examiner ordered a CT-scan of the head and X-rays of the 
cervical spine. 

The May 2003 VA X-rays of the cervical spine demonstrated 
degenerative disease at the C4-5, C5-6, and C6-7 levels 
manifest by joint space narrowing, hypertophic spurring, and 
subchondral sclerosis.  There was slight posterior 
subluxation of C4 on C5 and of C5 on C6, probably secondary 
to facet disease.  The diagnosis was degenerative disease.

The May 2003 VA CT-scan of the brain was normal.

The examiner's diagnosis was headache of undetermined 
etiology, probably precipitated at the time of the Gulf War.  
His final examination report was signed in May 2003, one day 
after the reports of the CT-scan and X-rays were finalized.

As noted above, after the examiner completed his clinical 
examination of the veteran in April 2003, he ordered a CT-
scan of the head and X-rays of the cervical spine.  The VA 
examiner did not sign the final examination report until one 
day after the final CT-scan and X-ray reports that he had 
ordered were completed by a VA radiologist in May 2003.  
Thus, from the ordering of events, it appears that he awaited 
the results of the cervical spine X-ray and head CT-scan 
reports he had ordered before signing the final report 
containing his diagnoses and conclusions.

At an August 2003 VA examination, the veteran complained of 
headaches with onset of 1991, constant, with flares-ups of 
rapid onset 4 to 5 times per month.  He was noted to be 
taking far more than the recommended dose of a non-
prescription analgesic pain medication for his pain.  He 
described "flat screen" visual experiences and feeling like 
he was looking through binoculars on the wrong end.  He was 
noted to have presbyopia and to be wearing bifocals.  On 
physical examination, the head was normocaphalic, with no 
lumps, lesions, or tenderness.  The face had no drooping or 
involuntary movement.  The neck was supple with full range of 
motion, which the examiner noted to be surprising after 
reading the X-ray report of the cervical spine.  The 
assessment was subjective complaint of chronic headaches, CT-
scan within normal limits, blood testing within normal 
limits, cervical spine degenerative disc disease, headache 
pain likely due to degenerative disc disease, no other 
findings. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2006.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002).  
(66 Fed. Reg. 56614, 56615, Nov. 9, 2001, substituted 
"December 31, 2006" for "December 31, 2001" in paragraph 
(a)(1)(i), effective Nov. 9, 2001.) 

38 C.F.R. § 3.317(a)(1) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within the 
presumptive period; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6 month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurological signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

At the outset, the Board acknowledges the August 2003 VA 
examiner's diagnosis of headaches due to degenerative disc 
disease of the cervical spine as shown by X-rays.  However, 
at that same examination, the veteran's neck was noted to be 
supple and with full range of motion, with no complaints of 
pain, to the admitted surprise of the examiner.  

Equally persuasive is the May 2003 opinion of another VA 
examiner, in which the examiner's diagnosis was headaches of 
undetermined etiology, probably precipitated at the time of 
the Gulf War.  This is particularly so because the veteran's 
complaints of headaches began several years before suspicion 
or diagnosis of pathology of the cervical spine.   Further 
bolstering the May 2003 VA examiner's opinion, in April 2003 
a VA psychiatric examiner judged the history and reporting of 
symptoms by the veteran to be credible, and opined that 
though veteran's headaches were exacerbated by stress, they 
were most likely of a physical rather than psychological 
origin.  In this context, he made a specific effort to note 
that the veteran had given a history of his headaches having 
begun during the Persian Gulf War and to have become worse 
since then.

There is evidence tending both to prove and disprove the 
veteran's claim.  There is a VA physician's opinion directly 
supporting the veteran's claim, and it is worth restating 
that before signing and submitting his examination report, 
this physician appears to have waited to review the results 
of cervical spine X-rays and a CT-scan of the head that he 
had ordered.  Moreover, the veteran has degenerative disease 
of the cervical spine as shown by X-ray, but clinical 
evaluation of the spine has been normal and, perhaps more 
importantly, the notated history of headaches predates the 
suspicion and diagnosis of cervical spine disease by several 
years.  In this sense, the cervical spine degenerative 
disease cannot be said with confidence to be a "supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operation during the Persian Gulf War and the 
onset of the illness."  See 38 C.F.R. § 3.317(c)(2).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

As the evidence in this case is at least in equipoise, 
service connection for headaches, as due to an undiagnosed 
illness, is warranted.    


ORDER

Entitlement to service connection for headaches, as due to an 
undiagnosed illness, is granted. 



REMAND

The issues of entitlement to service connection for knee and 
shoulder pain, to include as due to an undiagnosed illness, 
entitlement to service connection for a skin rash of the 
feet, hands and chest, to include as due to an undiagnosed 
illness, and entitlement to service connection for fatigue, 
to include as due to an undiagnosed illness, remain on 
appeal.

At his March 2004 Board hearing, the veteran gave a history 
of having been treated for his claimed conditions at the Fort 
Harrison VA Medical Center from 1991 to 1994.  The veteran's 
representative contended that these records could be very 
important in showing that the veteran had continuity of 
symptomatology and treatment for his claimed conditions from 
the time of his discharge from active service.  Given a 
showing of continuity of symptomatology, direct service 
connection for any such condition might plausibly be 
warranted.  See 38 C.F.R. § 3.303.  These records of VA 
treatment should be obtained.  See 38 U.S.C.A. § 5103A; Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
relevant VA treatment records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered).

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

In so doing, the RO should obtain all 
records not previously associated with 
the claims file from the Fort Harrison VA 
Medical Center, to include (but not 
necessarily limited to) all records of 
treatment from June 1991 to December 
1994.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
another VA compensation examination is 
required for a determination on the merits of 
this case, in light of the entire record and 
any newly received evidence.  See 38 U.S.C.A. 
§ 5103A(d).  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

3.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in September 2003.
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the September 
2003.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



